                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 19-4243-GW-ASx                                             Date      August 5, 2019
 Title             Viviriana Guatemala v. Regus Management Group, LLC, et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                         Katie E. Thibodeaux
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                         Tessa King                                       E. Joseph Connaughton
                       Nahal Barahmand
 PROCEEDINGS:                PLAINTIFF'S MOTION TO REMAND AND REQUEST FOR
                             ATTORNEY FEES AND SANCTIONS IN THE AMOUNT OF $2,313.56
                             [17]

                             DEFENDANT REGUS MANAGEMENT GROUP, LLC AND ERIKA
                             DERAS' MOTION TO DISMISS PLAINTIFF'S COMPLAINT [11]

                             SCHEDULING CONFERENCE


The Court’s Tentative Ruing is circulated and attached hereto. Court hears oral argument. Based on the
Tentative, and for reasons stated on the record, Plaintiff’s Motion is DENIED to allow Plaintiff to file an
amended complaint. Defendant’s Motion to Dismiss is deemed MOOT. Plaintiff’s Motion for Leave
[21], set for hearing on September 9, 2019, is taken off-calendar.

The Court sets a status conference for September 12, 2019 at 8:30 a.m. Parties may request the hearing
to be taken off-calendar if a dispositive motion is filed before the status conference.

The scheduling conference is taken off-calendar.




                                                                                                   :    06
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
Guatemala v. Regus Management Grp., LLC et al.; Case No. 2:19-cv-4243




I. Introduction
        On February 28, 2019, Plaintiff Viviriana Guatemala filed the present lawsuit in state court
against Regus Management Group, LLC (“Regus”), Erika Deras1 (“Deras”), and Does 1-100
(collectively “Defendants”) alleging: (1) actual/perceived disability harassment in violation of Cal.
Gov. Code § 12940, et seq.; (2) actual/perceived disability discrimination in violation Cal. Gov.
Code § 12940, et seq.; (3) actual/perceived disability retaliation in violation of Cal. Gov. Code §
12940 et seq.; (4) failure to engage in the mandatory good-faith interactive process in violation of
Cal. Gov. Code § 12940, et seq.; (5) failure to accommodate in violation of Cal. Gov. Code §
12940, et seq.; (6) violation of the California Family Rights Act, Cal. Gov. Code § 12945.2 et seq.;
(7) whistleblower violation, Cal. Labor Code § 1102.5; and (8) wrongful termination and
retaliation in violation of public policy. See First Amended Complaint (“FAC”), attached as
Exhibit B to Notice of Removal, Docket No. 1-3.
         Deras filed a notice of removal on May 16, 2019. See NOR, Docket No. 1. Regus filed a
notice of consent to removal. See Consent by Defendant Regus Management Group, LLC to
Removal of Action by Defendant Erika Deras, Docket No. 5. Deras removed the case to federal
court pursuant to 28 U.S.C. § 1441. Regus Management is the sole member of Regus Corporation,
a Delaware Corporation with its principal place of business located in Addison, Texas. See
Declaration of Sharon Edmondson in Support of Defendant Erika Deras’ Notice of Removal
(“Edmondson Decl.”), Docket No. 1-1, ¶4. Plaintiff claims to be an individual residing in Los
Angeles, and therefore, Deras is informed and believes that Plaintiff is a citizen of California. See
NOR ¶ 2. Deras is an individual residing in California. See id. ¶ 4. Plaintiff has now filed a
motion to remand because Deras’s presence in this case as a defendant destroys complete diversity.
However, Deras argues that her citizenship should not be considered by the Court for purposes of
determining diversity jurisdiction because she is a “sham defendant.” Id.
II. Applicable Law
        Federal courts possess limited jurisdiction, having subject matter jurisdiction only over

1
 Defendant Erika Deras was incorrectly referred to as Erika Derias in the Complaint. See Defendant Erika Deras’
Notice of Removal (“NOR”), Docket No. 1, at 1.

                                                        1
matters authorized by the Constitution and Congressional statute. See, e.g., Kokkonen v. Guardian
Life Ins. Co., 511 U.S. 375, 377 (1994). Federal courts operate under the presumption that they
do not have jurisdiction over state causes of action, and the party claiming federal jurisdiction must
prove otherwise. See id. (citing Turner v. Bank of N. Am., 4 U.S. 8, 11 (1799); McNutt v. General
Motors Acceptance Corp., 298 U.S. 178, 182-83 (1936)). Additionally, “[t]he defendant bears the
burden of establishing that removal is proper” and removal statutes are “strictly construed against
removal jurisdiction.” Provincial Gov’t of Marinduque v. Placer Dome, Inc., 582 F.3d 1083, 1087
(9th Cir. 2009); see also Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (“[J]urisdiction
must be rejected if there is any doubt as to the right of removal.”).
        Subject-matter jurisdiction exists over claims that: (1) are between citizens of different
states, and (2) have an amount in controversy greater than $75,000. See 28 U.S.C. § 1332(a).
Although diversity jurisdiction requires complete diversity of citizenship, there is an exception to
the complete diversity requirement “where a non-diverse defendant has been fraudulently joined.”
Hunter v. Philip Morris USA, 582 F.3d 1039, 1043 (9th Cir. 2009). “Joinder is fraudulent ‘if the
plaintiff fails to state a cause of action against a resident defendant, and the failure is obvious
according to the settled rules of the state.’” Id. (quoting Hamilton Materials, Inc. v. Dow Chem.
Corp., 494 F.3d 1203, 1206 (9th Cir. 2007)). Conversely, “if there is any possibility that the state
law might impose liability on a resident defendant under the circumstances alleged in the
complaint, the federal court cannot find that joinder of the resident defendant was fraudulent, and
remand is necessary.” Id. at 1044 (emphasis added). Additionally, “[t]he burden of proving a
fraudulent joinder is a heavy one. The removing party must prove that there is absolutely no
possibility that the plaintiff will be able to establish a cause of action against the in-state defendant
in state court . . . . [citations omitted, emphasis added]” Green v. Amerada Hess Corp., 707 F.2d
201, 205 (5th Cir. 1983). See also Esperanza v. Shanklin Corp., No. 5:17–cv–2456–CAS–KK,
2017 WL 6520465, at *2 (C.D. Cal. Dec. 19, 2017); GranCare, LLC v. Thrower, 889 F.3d 543,
548 (9th Cir. 2018) (“A defendant invoking federal court diversity jurisdiction on the basis of
fraudulent joinder bears a ‘heavy burden’ since there is a ‘general presumption against [finding]
fraudulent joinder.’ [citation omitted]”.). “[T]he relevant inquiry is only whether plaintiff could
state a claim against [the in-state defendant] on any legal theory.” Lytle v. Ford Motor Co., No.
2:18-cv-1628-WBC (EFBx), 2018 WL 4793800, at *5 (E.D. Cal. Oct. 2, 2018).
III. Discussion

                                                   2
       Deras does not dispute that both Deras and Plaintiff are citizens of California. See
generally NOR. Instead, Deras argues that Deras has been fraudulently joined and therefore her
citizenship should be ignored for purposes of determining diversity. See NOR ¶¶13-15. In order
for this Court to find that Deras is a sham defendant, Defendants would have to establish that
Plaintiff does not have any viable cause of action against Deras.
       Plaintiff’s only claim against Deras is for harassment under the California Fair
Employment and Housing Act (“FEHA”). See generally FAC. Before bringing a lawsuit for
violation of the FEHA, a plaintiff must file a timely and sufficient verified administrative
complaint with the California Department of Fair Employment and Housing (“DFEH”) and receive
a “right-to-sue” notice. See Cal. Gov. Code §12960(b). The California courts have held that, in
the FEHA context, administrative exhaustion is “a jurisdictional prerequisite to resort to the court.”
See e.g. Johnson v. City of Loma Linda, 24 Cal. 4th 61, 70 (2000). Thus, a failure to properly
exhaust before commencing suit is ground for dismissal of the FEHA action. See Okoli v.
Lockheed Technical Operations Co., 36 Cal. App. 4th 1607, 1613 and 1617 (1995); Martin v.
Lockheed Missiles & Space Co., 29 Cal. App. 4th 1718, 1724 (1994) (“We have recognized, in the
context of the Fair Employment and Housing Act, that ‘[t]he failure to exhaust an administrative
remedy is a jurisdictional, not a procedural, defect,’ and thus that failure to exhaust administrative
remedies is a ground for a defense summary judgment. [Citation omitted.]”).
       In order to properly administratively exhaust a FEHA claim, plaintiff must file his
administrative complaint no more than one year after the date of the alleged unlawful practice.
Cal. Gov't Code § 12960. See also Trovato v. Beckman Coulter, Inc., 192 Cal. App. 4th 319, 323
(2011). Because Plaintiff filed her complaint with the DFEH in February of 2019 claims arising
out of conduct prior to February 2018 are time-barred.
       Here, Plaintiff’s only claim against Deras is for harassment that allegedly occurred during
her employment with Regus. See FAC ¶¶ 1-34. Plaintiff was terminated on March 9, 2017. See
FAC ¶ 12. Plaintiff alleges that she suffered continuing adverse employment actions because
Regus refused to rehire her, however, the only claim alleged against Deras relates to harassment
that allegedly occurred during Plaintiff’s employment. See generally Complaint. As such,
Plaintiff’s claim against Deras is time barred. Therefore, no cause of action has been stated against
Deras and the Court would find that Deras is a sham defendant as to that cause of action. See
Ritchey v. Upjohn Drug Co., 139 F.3d 1313, 1319-20 (9th Cir. 1998) (finding that where the statute

                                                  3
of limitations barred certain causes of action, no cause of action was stated against certain
defendants, and therefore the defendants were sham defendants for purposes of removal).
       Plaintiff argues that she should be permitted to amend her complaint to allege other causes
of action against Deras. See MTR 6-7. The Court would not find a defendant fraudulently joined
when amendment of the complaint could cure the deficiency. See Nasrawi v. Buck Consultants,
LLC, 713 F.Supp.2d 1080, 1084-85 (E.D.Cal. 2010) (“[A] defendant seeking removal based on an
alleged fraudulent joinder must do more than show that the complaint at the time of removal fails
to state a claim against the non-diverse defendant . . . . Remand must be granted unless the
defendant shows that the plaintiff would not be afforded leave to amend his complaint to cure [the]
purported deficiency.”) (internal quotations and citations omitted). However, while Plaintiff
claims that she can amend her Complaint to add causes of action for intentional infliction of
emotional distress and/or whistleblower violations (see Docket No. 17 at 12-13 of 19), it is unclear
whether she could in fact do so given potential statute of limitations and other problems (see
Docket No. 19 at 10-11 of 22). Thus, it is the Court’s tentative ruling to allow Plaintiff to amend
and thereafter determine whether those newly added causes of action are possibly viable.
       Plaintiff also argues that this case should be remanded to state court because Defendants
have failed to demonstrate that Regus is not a citizen of California. See MTR at X. The Court is
not persuaded by this argument. Deras attached a declaration to the NOR from Regus’ Vice
President of “Human Resources Americas.” Edmundson Decl. ¶ 2. She declared that Regus is a
Delaware limited liability company. See id. ¶ 3. She also declared that Regus Corporation is the
sole member of Regus Management Group, LLC, and that Regus Corporation is a Delaware
Corporation with its principal place of business located in Addison, Texas. See id. ¶ 4. The Court
is satisfied that Defendant Regus is not a citizen of California. Therefore, the Court would deny
Plaintiff’s MTR on the grounds that Defendant Regus is not a citizen of California.
IV. Conclusion
       For the above stated reasons, the Court would hear further argument and possibly allow
Plaintiff to file an amended complaint before ruling on the Motion to Remand.




                                                 4
